DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-4 and 10-14) in the reply filed on 01/19/2021 is acknowledged.  The traversal is on the ground(s) that the language of claim 5 has been amended and that Applicant believes there is no serious search burden between Group I (product) and Group II (method of making) as set forth by Examiner in the restriction requirement dated 11/19/2020. 
This is not found persuasive because Inventions II and I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). 
 Inventions II and I are still considered to be independent or distinct each from each other for at least the following reasons: 
The method of claims 5-9 can make a materially different product than that of claims 1-4, such as a pouch-type battery with five, six, or seven sides for example (since claim 1 requires exactly four sides and claim 5 does not limit the number of sides made).
The product of claims 10-14 can be made by a different method than that of claims 5-9, such as a method that forms an extending portion at 80° from the close-contact portion (since claims 10-14 only require the extension to be substantially perpendicular, whereas the method in claim 5 makes a product with a perpendicular, 90° extension).
The requirement is still deemed proper especially in light of the amendment and is therefore made FINAL.
Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/19/2021.

Response to Amendment
The amendment filed 19 January 2021 has been entered. 
Claims Status
Claims 1-4 and 10-14 remain pending and are examined on their merits in this Office action. Claims 5-9 are withdrawn as being non-elected. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/18/2019, 12/20/2019, and 01/21/2021 was filed before the mailing date of the first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You et al. (US 2009/0311592 A1, as attached in the IDS dated 06/18/2019).

Regarding claim 1, You discloses a pouch type secondary battery (You [0019]) comprising: 
a casing configured to accommodate an electrode assembly (case 300 with receiving part 310 around electrode assembly 200, You Fig 1 and [0041]) from which an electrode tab protrudes (tabs 210, 220, You Fig. 1), wherein 
a sealing portion formed on three of four sides of the pouch type secondary battery (upper sealing part 320, lower sealing 330, side sealing part 350, You [0042] and Figs. 1 and 5) and
a close contact portion formed on one remaining side (You [0035, 0043], depression sealing parts 341/342 of bent parts 311/312 are in contact along edge other than sealing parts 320/330/350, see Figs. 1 and 5)
are formed by the casing (all part of casing 300, see You Fig 1), and 
an extending portion protruding perpendicularly with respect to the close contact portion formed in the sealing portion in a portion adjacent to the close contact portion (sealing part 350 shown protruding perpendicularly at contact location of 341/342, You Figs. 1, 3, 5 – see Fig. 5 annotation below).  

    PNG
    media_image1.png
    494
    788
    media_image1.png
    Greyscale


Regarding claim 2, You discloses the limitations of claim 1 above and discloses wherein a concave portion is formed in a longitudinal direction of the close contact portion (seam B of depression 340 extending longitudinally between 341/342 contact, You Figs. 1 and 3).  

Regarding claim 3, You discloses the limitations of claim 2 above and discloses 
a plurality of accommodation spaces configured to accommodate the electrode assembly (left and right halves of receiving part 310 accommodating assembly 200, You Fig. 1) and 
a rounded portion having an upwardly convex shape located at a gap between the plurality of accommodation spaces (portion at 341/342 of depression 340 at seam B between left and right halves – see annotated You Fig. 3 below)
are formed in the casing before the electrode assembly is accommodated in the casing (see You Figs. 1 and 3, casing 300 with electrode assembly 200 loading therein), and 
Examiner also notes that “concave” and “convex” are terms relative to the perspective from which the figures/casing are viewed).


    PNG
    media_image2.png
    349
    702
    media_image2.png
    Greyscale
	
Regarding claim 4, You discloses the limitations of claim 1 above and discloses the casing includes aluminum or an aluminum alloy (aluminum laminate sheet, You [0019]).  	

Regarding claim 10, You discloses a pouch type secondary battery (You [0019]) comprising: a casing enclosing an electrode assembly (case 300 with receiving part 310 around electrode assembly 200, You Fig 1 and [0041]) to form: 
a sealing portion formed on at least one side of the pouch type secondary battery (side sealing part 350, You [0042] and Figs. 1 and 5), 
a close contact portion formed on at least one side of the pouch type secondary battery (You [0035, 0043], depression sealing parts 341/342 of bent parts 311/312, see Figs. 1 and 5); and 
above, in claim 1 section).    

Regarding claim 11, You discloses the limitations of claim 10 above and discloses
a plurality of accommodation spaces having a recessed shape configured to accommodate the electrode assembly (left and right halves of receiving part 310 to accommodate assembly 200, You Fig. 1) and 
a rounded portion having an upwardly convex shape located at a gap 4Atty Docket No.: 170P12009PCTUSApp. Ser. No.: 16/444,887between the plurality of accommodation spaces (portion at 341/342 of depression 340 at seam B between left and right halves – see annotated You Fig. 3 above. in claim 3 section)
are formed in the casing before the electrode assembly is accommodated in the casing.  

Regarding claim 12, You discloses the limitations of claim 11 above and discloses wherein the casing includes aluminum or an aluminum alloy (aluminum laminate sheet, You [0019]).  

Regarding claim 13, You discloses the limitations of claim 11 above and discloses the rounded part may be formed to protrude convexly in a direction opposite to a recessed direction of the accommodation spaces (see directionality of each in annotated You Fig. 3 below).  

    PNG
    media_image3.png
    430
    693
    media_image3.png
    Greyscale


Regarding claim 14, You discloses the limitations of claim 10 above and discloses wherein the extending portion is protruding substantially perpendicularly with respect to the close contact portion (sealing part 350 shown protruding substantially perpendicularly with respect to contact location of 341/342, You Figs. 1, 3, 5 – see Fig. 5 annotation above, in claim 1 section).    

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 10-11, and 14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 9 of copending Application No. 16/381,544 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:

each of the pouch type secondary batteries includes a sealing portion and a close contact portion formed by an exterior material in an outer periphery thereof;
the close contact portion is formed on at least one side of the pouch type secondary battery, and the sealing portion is formed at the remaining sides of the pouch type secondary battery;
extending portions configured to protrude in a direction perpendicular to the close contact portion are formed at portions of the sealing portion which are adjacent to the close contact portion.

Reference claim 9 (inclusive of reference claims 1 and 6) recites the following limitations which encompass the limitations of instant claims 2-3 and 11:
a concave portion is formed in the close contact portion in a longitudinal direction thereof.
before an electrode assembly is accommodated in the exterior material, the exterior material includes a plurality of accommodation spaces configured to accommodate the electrode assembly
a round portion located at a gap between the plurality of accommodation spaces; 
the concave portion is formed by at least a portion of the round portion.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schmieder (US 2013/0189554 A1).
Schmieder teaches a foldable frame for a battery cell assembly with an accommodation/receiving section for a battery cell and with living hinges which enable folding of the frame over the accommodation section and which enable easy manufacturing of a one-piece frame (see Schmieder Abstract). The directionality and arrangement of the receiving section versus hinges (shown in Schmieder Figs. 1 and 3) are similar to that of the instant pouch case accommodation space versus rounded portion.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/J.L.W./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727